Title: The College of William and Mary: Degree of Master of Arts, 2 April 1756
From: Dawson, Thomas
To: Franklin, Benjamin



  [April 2, 1756]
  Praeses et Magistri Collegii Gulielmi et Mariæ in Virginia, Omnibus ad quos hoc praesens Scriptum pervenerit, Salutem in Domino sempiternam.

Quum in Charta regia nobis concessum et confirmatum fuit, ut eos, qui se Literis et Studiis suis praecipue ornarunt, Gradibus academicis decoremus: Quum volumus in hujusmodi Honorem imprimis evehi Virum inclytissimum, quo nobis et Juventuti Virginiensi Exemplum valde egregium proponamus; Quumque Benjaminum Franklin Armigerum nobis commendarunt Gradus Artium Magistri a diversis Collegiis Americanis in earn collatus; quinetiam Honores a Rege Christianissimo, a regia Scientiarum apud Parisios Academia, a regia Societate Londinensi ei accumulati, nec non ejusdem Celebritas et Gloria, ob miras in Philosophia naturali Patefactiones excogitatas, per totam Literarum Rempublicam evulgatae: Idcirco in frequenti Senatu, Die secundo Mensis Aprilis Anno Domini MDCCLVI habito, conspirantibus omnibus Suffragiis, praefatum Benjaminum Franklin Armigerum, Virum omni Laude dignum, Artium Magistrum renunciavimus et constituimus. In Cujus Rei Testimonium huic Diplomati Sigillum Collegij Gulielmi et Mariæ commune apponi fecimus. Dat. Die Men: et An: praedict:
